Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-502

IN RE GUILLERMO D. URIARTE
                                                           DDN2022-D089
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 463801

BEFORE: Easterly and Howard, Associate Judges, and Fisher, Senior Judge.

                                 ORDER
                          (FILED— September 22, 2022)

       On consideration of the accurate copy of the order from the United States
Bankruptcy Court for the Eastern District of Virginia suspending Guillermo D.
Uriarte from the practice of law in that court for a period of 90 days; this court’s
August 3, 2022, order suspending Mr. Uriarte pending resolution of this matter and
directing him to show cause why reciprocal discipline should not be imposed, no
response having been filed; the statement of Disciplinary Counsel; and it appearing
that Mr. Uriarte has not filed his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Guillermo D. Uriarte is hereby suspended from the practice
of law in the District of Columbia for a period of 90 days. See In re Sibley, 990 A.2d
483, 487-88 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies unless one of the exceptions is
established). It is

      FURTHER ORDERED that for purposes of reinstatement, Mr. Uriarte’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                  PER CURIAM